--------------------------------------------------------------------------------

Exhibit 10.3


UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION



 
)
 
In the Matter of
)
Order No.:    CN 11-26
 
)
   
)
 
META FINANCIAL GROUP, INC.
)
Effective Date:    July 15, 2011
 
)
   
)
 
Storm Lake, Iowa
)
 
OTS Docket No. H2172
)
   
)
 



STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST


WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Central Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed Meta Financial Group, Inc., Storm Lake, Iowa, OTS
Docket No. H2172 (Holding Company) that the OTS is of the opinion that grounds
exist to initiate an administrative proceeding against the Holding Company
pursuant to 12 U.S.C. § 1818(b);


WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings and loan holding company has
consented to the issuance of an order; and


WHEREAS, the Holding Company desires to cooperate with the OTS to avoid the time
and expense of such administrative cease and desist proceeding by entering into
this Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraphs

 
Meta Financial Group, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
1 - 3 below concerning Jurisdiction, hereby stipulates and agrees to the
following terms:

 
Jurisdiction.


1.             The Holding Company is a “savings and loan holding company”
within the meaning of 12 U.S.C. § 1813(w)(3) and 12 U.S.C. §
1467a.  Accordingly, the Holding Company is a “depository institution holding
company” as that term is defined in 12 U.S.C. § 1813(w)(1).


2.             Pursuant to 12 U.S.C. § 1818(b)(9), the “appropriate Federal
banking agency” may initiate a cease and desist proceeding against a savings and
loan holding company in the same manner and to the same extent as a savings
association for regulatory violations and unsafe or unsound acts or practices.


3.             Pursuant to 12 U.S.C. § 1813(q), the Director of OTS is the
“appropriate Federal banking agency” with jurisdiction to maintain an
administrative enforcement proceeding against a savings and loan holding
company.  Therefore, the Holding Company is subject to the authority of the OTS
to initiate and maintain an administrative cease and desist proceeding against
it pursuant to 12 U.S.C. § 1818(b).


OTS Findings of Fact.


4.             Based on its April 5, 2010 examination of the Holding Company,
the OTS finds that the Holding Company has engaged in unsafe or unsound
practices as described in the OTS Report of Examination dated April 5, 2010 by
operating with: (a) policies and procedures that are detrimental to the
consolidated Holding Company and (b) an inadequate level of capital
protection to support the volume and risk characteristics of consolidated
business lines and products.


Consent.


5.             The Holding Company consents to the issuance by the OTS of the
accompanying Order

 
Meta Financial Group, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
to Cease and Desist (Order).  The Holding Company further agrees to comply with
the terms of the Order upon the Effective Date of the Order and stipulates that
the Order complies with all requirements of law.

 
Finality.


6.             The Order is issued by the OTS under 12 U.S.C. § 1818(b).  Upon
the Effective Date, the Order shall be a final order, effective, and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i).


Waivers.


7.             The Holding Company waives the following:


(a)           the right to be served with a written notice of the OTS’s charges
against it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;


(b)           the right to an administrative hearing of the OTS’s charges as
provided by


12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;


(c)           the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and


(d)           any and all claims against the OTS, including its employees and
agents, and any other governmental entity for the award of fees, costs, or
expenses related to this OTS enforcement matter and/or the Order, whether
arising under common law, federal statutes, or otherwise.


OTS Authority Not Affected.


8.           Nothing in this Stipulation or accompanying Order shall inhibit,
estop, bar, or otherwise prevent the OTS from taking any other action affecting
the Holding Company if, at any time, the

 
Meta Financial Group, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
OTS deems it appropriate to do so to fulfill the responsibilities placed upon
the OTS by law.

 
Other Governmental Actions Not Affected.


9.             The Holding Company acknowledges and agrees that its consent to
the issuance of the Order is solely for the purpose of resolving the matters
addressed herein, consistent with Paragraph 8 above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
any actions, charges against, or liability of the Holding Company that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS.


Miscellaneous.


10.           The laws of the United States of America shall govern the
construction and validity of this Stipulation and of the Order.


11.           If any provision of this Stipulation and/or the Order is ruled to
be invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.


12.           All references to the OTS in this Stipulation and the Order shall
also mean any of the OTS’s predecessors, successors, and assigns.


13.           The section and paragraph headings in this Stipulation and the
Order are for convenience only and shall not affect the interpretation of this
Stipulation or the Order.


14.           The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters.


15.           The Stipulation and Order shall remain in effect until terminated,
modified, or suspended

 
Meta Financial Group, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
in writing by the OTS, acting through its Regional Director or other authorized
representative.

 
Signature of Directors/Board Resolution.


16.           Each Director signing this Stipulation attests that he or she
voted in favor of a Board Resolution authorizing the consent of the Holding
Company to the issuance of the Order and the execution of the Stipulation.  This
Stipulation may be executed in counterparts by the directors after approval of
the execution of the Stipulation.


WHEREFORE, the Holding Company, by its directors, executes this Stipulation.



     
Accepted by:
META FINANCIAL GROUP, INC.
 
OFFICE OF THRIFT SUPERVISION
Storm Lake, Iowa
                         
By:
/s/ James S. Haahr
 
By:
/s/ Daniel T. McKee
 
James S. Haahr, Chairman
   
Daniel T. McKee
       
Regional Director, Central Region
           
/s/ E. Thurman Gaskill
 
Date: See Effective Date on page 1
 
E. Thurman Gaskill, Director
                           
/s/ J. Tyler Haahr
       
J. Tyler Haahr, Director
                           
/s/ Bradley S. Hanson
       
Bradley S. Hanson, Director
                           
/s/ Frederick V. Moore
       
Frederick V. Moore, Director
                           
/s/ Rodney G. Muilenburg
       
Rodney G. Muilenburg, Director
                           
/s/ Jeanne Partlow
       
Jeanne Partlow, Director
     



 
Meta Financial Group, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 5 of 5
 

--------------------------------------------------------------------------------